USCA11 Case: 20-10725     Date Filed: 04/01/2021   Page: 1 of 10



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10725
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:19-cr-20458-BB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOE VONZO READON,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                               (April 1, 2021)

Before LUCK, ANDERSON, and ED CARNES, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-10725       Date Filed: 04/01/2021    Page: 2 of 10



      Joe Readon appeals the district court’s denial of his motion to withdraw his

plea of guilty to being a felon in possession of a firearm and ammunition.

                                          I.

      Readon was indicted on two counts of possession with intent to distribute a

controlled substance, in violation of 21 U.S.C. § 841(a)(1), and one count of

possessing a firearm and ammunition as a convicted felon, in violation of 18

U.S.C. § 922(g)(1). He was 60 years old at the time and faced a 15-year

mandatory minimum sentence for the felon in possession charge. After initially

planning on going to trial, Readon decided to plead guilty to the felon in

possession charge in exchange for the government dismissing the drug charges and

recommending the mandatory minimum sentence.

                                         A.

      At the plea colloquy, the district court discussed in detail with Readon his

physical and mental health issues, his familiarity with and understanding of the

proceedings and plea agreement, the nature of the charges, the consequences of

pleading guilty, the mandatory minimum sentence, whether his counsel had

answered all his questions and whether he was satisfied with her representation of

him, and the factual proffer. As to Readon’s health issues, the court initially

confirmed that he could hear everything (he has some hearing problems) and then




                                          2
         USCA11 Case: 20-10725        Date Filed: 04/01/2021   Page: 3 of 10



confirmed that none of his other health issues interfered with his ability to

understand the guilty plea and the proceedings. Readon said he understood.

      The court also confirmed that Readon had read the entire plea agreement and

that he understood it. Initially, Readon said he had read it the day before, that he

had no problems reading or understanding it, and that he “understand[s] perfectly.”

Later during the hearing, however, he said he had only skimmed it. In response,

the court called for a break in the proceedings for Readon to read the five-page

plea agreement with his attorney. After a seven-minute break, Readon confirmed

that he had read the agreement “completely” and again stated that he “understood it

perfectly.”

      Throughout the hearing, the court explained to Readon the nature of the

charges, as well as the various parts and consequences of the plea agreement. At

each instance Readon, sometimes after conferring with counsel, confirmed that he

understood. To ensure that Readon understood the nature of the charges, the court

read the indictment word for word. And Readon confirmed that he had received

the indictment and “had a full opportunity to discuss the charges and the case in

general” with his attorney.

      The court went over in detail all of the rights that Readon was waiving by

pleading guilty and discussed the mandatory minimum sentence he was subject to.

The court confirmed that Readon was entering the plea voluntarily, asking him


                                          3
           USCA11 Case: 20-10725     Date Filed: 04/01/2021   Page: 4 of 10



twice whether anyone had forced or threatened him to enter it. Both times Readon

said no.

      At one point during the colloquy, the court asked Readon if he understood

that parole had been abolished, and Readon said he had not known that. In

response, the court provided a break in the proceedings so that Readon’s counsel

could explain to him that there was no parole. After counsel did so, the court

asked Readon if he had fully discussed the issue of parole having been abolished

and if he understood that it had. Readon answered yes to both questions.

      More generally, the court confirmed that Readon’s counsel, Ana Davide, had

answered all of her client’s questions and that Readon was satisfied with her

performance. Repeatedly, Readon said that Davide had answered all his questions.

He also stated that he was “fully satisfied” with her representation and the advice

she had given him. Further, after Davide explained to the court the evidence she

had discussed with Readon, he confirmed that what she said was “accurate.”

Specifically, he confirmed that they “had a full discussion relating to the elements

of the offense, any possible defenses, and a full review of the discovery or the

information the Government provided.” At no point did Readon suggest that

Davide’s performance had been inadequate or that she had failed to explain

anything to him.




                                          4
          USCA11 Case: 20-10725       Date Filed: 04/01/2021    Page: 5 of 10



       Finally, the court confirmed Readon’s agreement to the factual proffer, after

it allowed Readon to amend a part of the proffer to suit him. Initially, the factual

proffer included information about Readon selling drugs to undercover police

officers. He objected to including that information and instead wanted that part of

the proffer limited to information about a search of his residence having turned up

drugs and guns. After everyone agreed to that change, the part of the proffer about

the drug buys was marked out, and Readon initialed next to the change. He then

confirmed to the court that he “understood every word” of the updated proffer and

that the facts in it were true.

       The court accepted Readon’s guilty plea, finding him “fully competent and

capable of entering his informed guilty plea” and finding that he was “aware of the

nature of the charge and the consequences of his plea.” The court also found that

the plea was “a knowing and voluntary plea that is supported by an independent

basis in fact, that does contain each of the essential elements of the offense.”

                                          B.

       Soon after entering his guilty plea, Readon decided he wanted to withdraw

it. He said that his counsel, Davide, had not adequately explained the plea

agreement to him and had forced him to enter the plea. Because of that, Davide

withdrew and replacement counsel was appointed. Replacement counsel filed a

motion to withdraw the guilty plea, and the court held a hearing on it.


                                           5
         USCA11 Case: 20-10725        Date Filed: 04/01/2021   Page: 6 of 10



      At the hearing, Readon testified that Davide had not fully reviewed the

evidence with him, had not fully explained to him the consequences of pleading

guilty, and had pressured him into pleading guilty. Specifically, he testified that

she met with him for only an average of ten minutes at a time, and that she had

never prepared for a trial, even though he had always told her that he wanted to go

to trial. Because of that, he felt he had no choice but to plead guilty because the

alternative was going to trial with unprepared counsel. He also claimed that she

had failed to sufficiently explain the sentencing guidelines to him and that she told

him the court may sentence him to seven or eight years. The reason he had not

raised any of these problems at his plea colloquy, he said, was because he did not

want to “embarrass” Davide “face to face.”

      Davide also testified at the hearing, contesting Readon’s version of events.

She denied that any of her meetings with Readon had lasted only ten minutes. She

testified that she had met with him ten times, with some of the meetings lasting up

to an hour. She also denied ever telling Readon he could be sentenced to seven or

eight years.

      The court denied Readon’s motion in a ruling from the bench, finding that

Readon had received close assistance of counsel and had pleaded guilty knowingly

and voluntarily. In doing so, it meticulously went over the plea colloquy

transcript, noting the many instances in which the court had explained something


                                          6
          USCA11 Case: 20-10725       Date Filed: 04/01/2021    Page: 7 of 10



to Readon and he had confirmed that he understood what was explained. The court

pointed out, and reiterated the point several times, that:

      [T]he one piece of testimony or argument that [it] did not hear today is
      that, in looking at the five-page Plea Agreement, that consists of 13
      paragraphs, [Readon has] not pointed the Court to one paragraph or one
      page that [he] did not understand. In fact, every part of the Plea
      Agreement was reviewed with [him] by the Court at the time of the plea
      colloquy.

The court further noted that Readon’s testimony was belied by the record,

including the statements he made at the plea colloquy. It found that Readon’s

hearing testimony was not credible. The court also pointed out that in response to

questioning during the colloquy Readon had stated that he was satisfied with his

counsel’s performance.

                                          II.

      We review only for abuse of discretion a district court’s denial of a motion

to withdraw a guilty plea and we will reverse “only if [the decision was] arbitrary

or unreasonable.” United States v. Najjar, 283 F.3d 1306, 1307 (11th Cir. 2002).

“The good faith, credibility, and weight of a defendant’s assertions in support of a

motion to withdraw a guilty plea are issues for the [district] court to decide.”

United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006) (cleaned up).

      A defendant may withdraw a guilty plea before the court imposes a sentence

if he can show a “fair and just reason” for the withdrawal. Fed. R. Crim. P.

11(d)(2)(B). In determining whether to allow withdrawal, the court may consider
                                           7
           USCA11 Case: 20-10725            Date Filed: 04/01/2021         Page: 8 of 10



the totality of the circumstances, including whether: (1) close assistance of counsel

was available; (2) the plea was knowing and voluntary; (3) judicial resources

would be conserved; and (4) the government would be prejudiced if the defendant

were allowed to withdraw his plea. United States v. Buckles, 843 F.2d 469, 472

(11th Cir. 1988).

       The district court did not abuse its discretion in denying Readon’s motion. It

correctly pointed out that his contentions were belied by the record and the

statements he made under oath at the plea colloquy, and it discredited the

testimony he gave at the hearing on the motion to withdraw his plea. Those

credibility determinations were the district court’s to make, and we see no abuse of

discretion in them. See Brehm, 442 F.3d at 1298.

       On the first factor, the district court did not abuse its discretion in finding

that Readon received close assistance of counsel. 1 At the plea colloquy, Readon

repeatedly told the court that Davide had answered all of his questions, he


       1
          Readon concedes that he had close assistance of counsel, but he asserts that counsel was
ineffective. To the extent he means to raise an ineffective assistance of counsel claim under the
Sixth Amendment, we reject it as the district court did. See Doc. 73 at 197–98; United States v.
Bender, 290 F.3d 1279, 1284 (11th Cir. 2002) (noting that we generally will not consider an
ineffective assistance of counsel claim on direct appeal, but that we will consider it if the district
court entertained the claim or the record is sufficiently developed). As the district court pointed
out, Readon’s testimony about Davide’s alleged ineffectiveness was not credible. In light of
that, we see no deficiency in her performance. Nor do we discern any prejudice. The basis of
Readon’s claim is that his counsel did not adequately explain the plea agreement. But the
agreement and its consequences were thoroughly explained by the district court at the plea
colloquy, so any potential prejudice was cured. And the district court did not credit his
testimony that Davide told him he could be sentenced to as little as seven or eight years
imprisonment.
                                                  8
          USCA11 Case: 20-10725        Date Filed: 04/01/2021    Page: 9 of 10



confirmed her lengthy description of the evidence she had discussed with him, and

he said that he was satisfied with her performance.

      His explanation for saying those things at the plea colloquy, and for not

otherwise criticizing Davide’s performance, is that he did not want to embarrass

her in person. The district court did not clearly err in disbelieving that explanation.

It was up to Readon to inform the court of his dissatisfaction with Davide when the

court specifically asked him about it, instead of lie about that, if his later story were

to be believed. It is also worth mentioning that Readon had no reservations about

speaking up for himself at both the plea colloquy and the motion hearing. Most

notably, at the motion hearing Readon interrupted Davide’s testimony three times,

including once to sarcastically say, “Oh, here we go,” in response to her testifying

that she had discussed the case with him. In light of that behavior, his claim that

he was too polite and courteous to embarrass her during the colloquy strains

credulity.

      On the second factor, the district court did not abuse its discretion in finding

that Readon’s plea was knowing and voluntary. To be knowing and voluntary,

(1) the guilty plea must be free from coercion; (2) the defendant must understand

the nature of the charges; and (3) the defendant must know and understand the

consequences of his guilty plea. United States v. Symington, 781 F.3d 1308, 1314

(11th Cir. 2015).


                                           9
         USCA11 Case: 20-10725      Date Filed: 04/01/2021   Page: 10 of 10



      Each of those requirements was satisfied. Readon told the court, twice, that

nobody had forced or threatened him to enter the plea agreement. The court also

made sure that he understood the nature of the charges by reading the indictment to

him word for word. As for the consequences of pleading guilty, the court allowed

Readon time to read the plea agreement, and he repeatedly told the court he

understood the agreement and its various parts, each of which the court went over

with him. Readon even went so far as to tell the court, twice, that he understood

the plea agreement “perfectly.” And if that weren’t enough, Readon actually did

speak up when he didn’t understand something about parole, and he did object

(successfully) to part of the factual proffer. He obviously understood the plea

agreement, the proceedings, and how to speak up if he didn’t understand or wished

to object.

      Because Readon made all of his “statements under oath at a plea colloquy,

he bears a heavy burden to show his statements were false,” Winthrop-Redin v.

United States, 767 F.3d 1210, 1217 (11th Cir. 2014) (quotation marks omitted),

which he has not done. The district court did not abuse its discretion in denying

Readon’s motion to withdraw his guilty plea.

      AFFIRMED.




                                         10